As filed with the Securities and Exchange Commission on September 2 , 2010 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-1/A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 CUBA BUSINESS DEVELOPMENT GROUP, INC. (Name of small business issuer in its charter) NEVADA 27-1088070 (State or jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification No.) 8errace Miami, FL 33018 Phone: (305) 823-9193 (Address and telephone number of principal executive offices) Hugo M. Cancio CEO/President 8errace Miami, FL 33018 Phone: (305) 823-9193 (Name, address and telephone numbers of agent for service) COPIES OF ALL COMMUNICATIONS TO: The O’Neal Law Firm, P.C. 6626 E. Raftriver Street Mesa, Arizona 85215 (480) 812-5041 (tel) (888) 353-8842 (fax) Approximate date of commencement of proposed sale to the public: As soon as practicable after this Registration Statement becomes effective. If any securities being registered on this form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933.x If this Form is filed to register additional securities for an Offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same Offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same Offering. o If this Form is a post effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same Offering. o If delivery of the prospectus is expected to be made pursuant to Rule 434, check the following box. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filer o Accelerated Filer o Non-accelerated Filer o Smaller reporting company x (Do not check if a smaller reporting company) 1 CALCULATION OF REGISTRATION FEE Title of Each Class of Securities To Be Registered (1) Amount To Be Registered Proposed Maximum Offering Price Per Unit (2) Proposed Maximum Aggregate Offering Price Amount of Registration Fee (2) Common Stock 999,000 shares $0.05 per share An indeterminate number of additional shares of common stock shall be issuable pursuant to Rule 416 to prevent dilution resulting from stock splits, stock dividends or similar transactions and in such an event the number of shares registered shall automatically be increased to cover the additional shares in accordance with Rule 416 under the Securities Act. Estimated solely for the purpose of computing the registration fee pursuant to Rule 457(c) under the Securities Act. The registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the registration statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. 2 Subject to Completion Prospectus Cuba Business Development Group, Inc. A Nevada Corporation 999,000 Shares of Common Stock This prospectus relates to 999,000 shares of common stock of Cuba Business Development Group, Inc., a Nevada corporation, which may be resold by selling stockholders named in this prospectus. We have been advised by the selling stockholders that they may offer to sell all or a portion of their shares of common stock being offered in this prospectus from time to time. The selling stockholders will sell their shares of our common stock at a price of $0.05 per share until shares of our common stock are quoted on the OTC Bulletin Board, or listed for trading or quoted on any other public market, and thereafter at prevailing market prices or privately negotiated prices. Our common stock is presently not traded on any market or securities exchange, and we have not applied for listing or quotation on any public market. Further, there is no assurance that our common stock will ever trade on any market or securities exchange. We will not receive any proceeds from the resale of shares of common stock by the selling stockholders. We will pay for all of the expenses related to this offering. Our business is subject to many risks and an investment in our common stock will also involve a high degree of risk. You should invest in our common stock only if you can afford to lose your entire investment. You should carefully consider the various Risk Factors described beginning on page 6 before investing in our common stock. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. The information in this prospectus is not complete and may be changed. The selling stockholders may not sell or offer these securities until this registration statement filed with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. The date of this Prospectus is , 2010. 3 TABLE OF CONTENTS Form S-1 Prospectus Caption PageNo. Front of Registration Statement and Outside Front Cover Page of Prospectus 1 Prospectus Cover Page 1 Prospectus Summary and Risk Factors 5 Use of Proceeds 10 Determination of Offering Price 10 Dilution 10 Selling Security Holders 10 Plan of Distribution 12 Legal Proceedings 13 Description of Securities to be Registered 13 Interest of Named Experts and Counsel 14 Directors, Executive Officers, Promoters and Control Persons 14 Security Ownership of Certain Beneficial Owners and Management 16 Disclosure of Commission Position on Indemnification for Securities Act Liabilities 17 Organization within Last Five Years 17 Description of Business 17 Incorporation of Certain Information by Reference 21 Plan of Operation 21 Description of Property 24 Certain Relationships and Related Transactions 24 Market for Common Equity and Related Stockholder Matters 24 Executive Compensation 26 Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 27 Financial Statements F-1 Dealer Prospectus Delivery Obligation
